Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                       DETAILED ACTION
1. The Applicant’s response to the office action filed on April 06, 2022 is acknowledged.
2. The rejections under obviousness type of double patenting has been withdrawn in view of the terminal disclaimer.
                                                  Allowable Subject matter
3.   Claims 13, 15-16 and 22 are allowed.
Reasons for Allowance:
4. The following is an examiner's statement of reasons for allowance:
   The present invention is drawn to an assay device comprising a chamber for accepting a cell-containing body fluid, at least one membrane of pore size no greater than 10 um wherein said membrane comprises an immobilized specific binding agent for a non-nucleic acid analyte of a whole blood sample and said device comprises a nuclease and a second binding agent specific for said non-nucleic acid analyte and said second binding agent is conjugated to a signal generating moiety. The closest prior art (Holtlund et al.; Kung et al.; Einar et al.) did not specifically teach a nuclease and said membrane comprising an immobilized specific binding agent specific for a non-nucleic acid analyte in a blood sample, a second binding agent conjugated to a signal generating moiety as required by the instant claims. Each of the above references teach one or more elements, but there is no suggestion to combine different elements or modify the elements as recited in the instant claims. Thus the instant invention was not taught or obvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637